                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HARVEY PATRICK SHORT                        :
                                            :
       v.                                   :       CIVIL ACTION NO. 18-3550
                                            :
MARIROSA LAMAS                              :


                                            ORDER

This 9th day of January, 2019, upon careful consideration of Petitioner Harvey Patrick Short’s

Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C.' 2241 (ECF No. 1), it is hereby

ORDERED that the Petition is DENIED.




                                                          /s/ Gerald Austin McHugh
                                                    United States District Judge




                                                1
